Citation Nr: 1129140	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-29 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to an increased evaluation for residuals of a fracture of the right clavicle and post-traumatic arthritis, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for tinea versicolor, evaluated as 10 percent prior to May 10, 2005.

5.  Entitlement to an increased rating for tinea versicolor, evaluated as 30 percent from May 10, 2005.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1980 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida. 

The Board remanded the case in September 2009 for additional development, to include VA examinations in connection with his claims.  The Veteran was afforded these examinations and his case is now ready to be adjudicated.  

The Veteran perfected an appeal for the issues listed in the February 2006 rating decision.  The Board notes that during the pendency of this appeal the Veteran was granted service connection for tinnitus in a February 2011 rating determination.  The rating determination also granted an increased rating to 30 percent for tinea versicolor.  The grant of service connection is a full grant of benefits and therefore the claim of entitlement to service connection for tinnitus has been fully adjudicated and is not before the Board.  However, with regard to the increased rating claim for tinea versicolor, as the Veteran's request for an increased rating was not a full grant of benefits, it is still before the Board.  The Board has separated the Veteran's claims for an increased rating for tinea versicolor into two separate claims to account for the two separate ratings.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The issue of entitlement to service connection for a bilateral foot disability being remanded is addressed in the Remand portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence of hearing loss for VA compensation purposes is not of record.

2.  The Veteran's service-connected right clavicle is manifested by pain, flexion to 90 degrees, abduction to 80 degrees, internal rotation to 40 degrees and external rotation to 50 degrees.  There is no evidence of incoordination or instability.  

3.  The Veteran's service-connected tinea versicolor prior to May 10, 2005, involves less than 1 percent of the entire body surface and less than 1 percent of exposed areas, does not involve visible or palpable tissue loss, and does not involve gross distortion or asymmetry of any feature or paired set of features.

4.  The Veteran's service-connected tinea versicolor beginning May 10, 2005, involves 20 to 40 percent of his entire body.  No constant or near constant systemic therapy is required and four or five characteristics of disfigurement have not been evident.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may in-service occurrence be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for a disability rating in excess of 10 percent for residuals of a fracture of the right clavicle and post-traumatic arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5003, 5203 (2010).

3.  The criteria for a disability rating in excess of 10 percent prior to May 10, 2005 for tinea versicolor have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7806, 7813 (2010).

4.  The criteria for a disability rating in excess of 30 percent beginning May 10, 2005 for tinea versicolor have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7806, 7813 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran received notice of the evidence needed to substantiate the service connection and increased rating claims in June 2005.  Notice regarding the assignment of a disability rating and an effective date was issued in February 2007.  The Veteran was not prejudiced by the belated Dingess notice as his case was remanded in September 2009 to afford the Veteran all possible assistance and the claims were readjudicated in February 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect).  Based on the foregoing, no further development is required with respect to the duty to notify.  

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained the Veteran's service treatment records, VA treatment records and afforded the Veteran several VA examinations.  The November 2011 VA examination is adequate to evaluate the Veteran's disabilities.  The examiner had the opportunity to review the Veteran's claims file and considered the Veteran's subjective complaints, examined him and set forth pertinent clinical findings.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time.

Pertinent Law, Regulations and Analysis

Service Connection
      
      Bilateral Hearing Loss

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during service or, if preexisting active service, was aggravated therein. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic disability in service or during an applicable presumptive period and still has such disability.  Such evidence must be medical unless it relates to a disability as to which, under the United States Court of Appeals for Veterans Claims' (Court's) case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a disability noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative balance, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v.  Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  For VA disability purposes, the determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records do not contain any record of hearing loss.  Upon entrance into service in May 1980, the Veteran made no complaints of hearing loss.  Throughout the Veteran's service the audiologic examinations show no evidence of hearing loss as mandated by VA regulations.  The last audiometric examination was conducted in 1990.  The Veteran had hearing threshold levels at 4000 Hz of 25 in the left ear and 20 in the right ear.  However, the slight decrease in hearing acuity does not qualify as hearing loss for VA purposes.  Furthermore, there are no complaints of hearing loss for the Veteran's entire period of service. 

Post service, the Veteran has not shown that he has hearing loss.  The Veteran was afforded a VA examination in December 2005.  The examiner noted that the Veteran's service treatment records noted that the Veteran's hearing sensitivity was within normal limits.  The examiner noted that the Veteran's responses during the audiological examination were too inconsistent to be credible.  The Veteran's claim was remanded to afford the Veteran a new VA examination.  

The VA examination conducted in November 2009 shows that the Veteran does not have a current diagnosis of bilateral hearing loss as defined by VA regulation.  The VA examination shows that the Veteran had hearing within normal limits from 250-3000 hertz with mild sensorineural hearing loss at 4000 hertz.  The Veteran did not have 40 decibels of greater for any frequency, nor were three frequencies 26 decibels or higher.  

As there is no current diagnosis, the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In making this determination, the Board has considered the Veteran's own statements in support of his claim. The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.  In the present case, the determinative issue is one of medical diagnosis; thus, the Veteran is not competent to provide evidence on the issue.  Therefore, service connection for hearing loss is not warranted.  

As the competent medical evidence fails to show a current diagnosis of hearing loss for VA compensation purposes, the Board finds that the preponderance of the evidence is against the claim of service connection for hearing loss, and the benefit-of-the-doubt is not applicable.  38 U.S.C.A. § 5107(b). 



Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2010). 

Although the evaluation of a service-connected disability requires a review of the Veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for a service-connected disability is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2009).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).

         Right Clavicle 

The Veteran is currently in receipt of a 10 percent disability rating for his service-connected right should disability under Diagnostic Codes 5203-5003. The Veteran asserts that his disability has worsened and that he is entitled to an increased rating.  A review of the evidence shows that the Veteran's disability is appropriately rated at 10 percent.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5203 is used to identify musculoskeletal disorders of the shoulder and arm, specifically with relation to the clavicle.  See 38 C.F.R. § 4.27a Diagnostic Code 5203.  Diagnostic Code 5010 pertains to arthritis, to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis is rated under Diagnostic Code 5003.  

Diagnostic Code 5203, provides a 10 percent evaluation for malunion of the clavicle or scapula, or nonunion without loose movement.  A 20 percent evaluation requires nonunion with loose movement or dislocation.  

Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis, when established by x-ray findings, will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  A 20 percent rating is warranted where there is evidence of involvement of 2 or more joints with occasional incapacitating episodes.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran was afforded a VA examination in December 2005 and the examiner had the opportunity to review the Veteran's claims file.  The Veteran had flexion to 90 degrees, abduction to 90 degrees, external rotation to 70 degrees, and internal rotation to 90 percent.  It was indicated that there was pain on motion but no additional limitation of motion on repetitive use.  The examiner indicated that there were flare ups reported that were mild, lasted hours, occurred every 1 to 2 months and limited carrying capacity of the right upper arms.  The examiner noted well healed fracture of the mid clavicle with abnormal configuration.  The examiner also noted that the disability has significant effects on his occupation.  

In September 2008, the Veteran testified that he had pain in the right arm and was not able to carry any weight with the right arm.  He also indicated that he had limitation of motion and could not bring the arm up to shoulder level without pain.  

The Veteran was afforded a VA examination in November 2011 and the examiner had the opportunity to review the Veteran's claims file.  The examiner noted pain, weakness and decreased speed of joint motion.  The examiner also noted that the Veteran's shoulder joint flare-ups are moderate in severity and occur one to two times a month.  The Veteran's shoulder becomes significantly weak.  The range of motion was flexion to 120 degrees, abduction to 80 degrees, internal rotation to 40 degrees and external rotation to 50 degrees.  The examiner indicated that there was objective evidence of pain following repetitive motion and no additional limitations after three repetitions of motion.  The examiner indicate that there was no ankylosis.  The examiner noted objective evidence of pain with active motion.  He also noted that the Veteran's range of motion has stabilized over the years.  

In light of the foregoing, the Board finds that the Veteran's right shoulder disability has not approximated the rating criteria for a 20 percent rating during the appeal period.  There is no evidence that the Veteran's clavicle or scapula was dislocated or that there was a nonunion of the joint with loose motion.  As for other potentially applicable diagnostic codes, the record does not contain evidence of an impairment of the humerus, limitation of arm motion to shoulder level, or ankylosis of the shoulder.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5202.  

While the Board has considered whether staged ratings are warranted in this case, the factual findings do not show distinct time periods where the Veteran's claimed disability exhibited symptoms that would warrant different ratings.  See Fenderson, supra.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, an increased evaluation for the Veteran's service-connected right shoulder disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's right shoulder is contemplated in the currently assigned 10 percent disability evaluation under Diagnostic Code 5203.  The medical evidence does not show evidence of instability, incoordination or stiffness.  There is no indication of incapacitating episodes and no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased evaluation for residuals of a fracture of the right clavicle and post-traumatic arthritis.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right shoulder disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right shoulder disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



      Tinea Versicolor Prior to May 10, 2005

The Veteran's tinea versicolor is rated under Diagnostic Codes 7813-7806.  Under Diagnostic Code 7813, dermatophytosis is rated as disfigurement of the head, face, neck, scars or dermatitis depending upon the predominant disability.  The Veteran's tinea versicolor has been assigned a 10 percent rating under Diagnostic Code 7806 prior to May 10, 2005.

Under Diagnostic Code 7806, a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or there must be a requirement for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.

A higher 30 percent rating is assigned where 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Lastly, where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent evaluation is assigned.  Id.

The eight characteristics of disfigurement include: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one- quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.

In 2008, VA revised, or rather clarified, its regulations for rating skin disorders, specifically scars.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118, DCs 7801 - 7805 (2010)).  However, those revisions are applicable only for claims for benefits received by VA on or after October 23, 2008.  Inasmuch as the Veteran's claim was received prior to October 23, 2008, those revisions are not applicable to the current appeal and will not be discussed below.

Applying these criteria to the facts of this case, the Board finds no basis to assign a disability rating higher than 10 percent for the Veteran's tinea versicolor for the period prior to May 10, 2005.  The Veteran reported a history of itchy skin rashes beginning in 1982 affecting his back and arms.  On VA examination in April 2004, the examiner noted that the Veteran was seen by a dermatologist in 2003 and was given a prescription of Lamisil lotion which the Veteran had been using for the past year.  The Veteran reported that the Lamisil was helping his skin rashes greatly.  Examination showed no rash or lesion on the anterior chest.  The posterior chest had scattered, pale reddish patches of poorly circumscribed skin rashes, slightly wrinkled skin and scattered with it were tiny pustules.  

The evidence of record for the period prior to May 10, 2005 shows tinea versicolor covers less than 20 percent of his entire body or exposed areas, and has never been treated with systemic therapy such as corticosteroids or other immunosuppressive drugs.  In light of these findings, there is simply no basis to assign a disability rating higher than 10 percent for the Veteran's tinea versicolor under Diagnostic Code 7806.

The Board has also considered other applicable diagnostic criteria, however as the Veteran's tinea versicolor is not characterized by limitation of motion, a scar from a third degree burn or a scar, other than the head, face, or neck, former and revised Diagnostic Codes 7801 and 7805 are inapplicable.  Moreover, the Board notes that Diagnostic Codes 7802, 7803 and 7804 do not provide ratings in excess of 10 percent.  Finally, Diagnostic Code 7813 provides that dermatophytosis is to be rated under the appropriate diagnostic code based on the extent of constitutional symptoms and physical impairment or predominant disability, as the Veteran is rated under Diagnostic Code 7806, he has been rated based under the applicable diagnostic code relating to his symptoms and predominant disability.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  There is no doubt to be resolved in the Veteran's favor, therefore a rating in excess of 10 percent for tinea versicolor for the period prior to May 10, 2005 is denied.  


Tinea Versicolor From May 10, 2005

The Veteran's tinea versicolor is rated under Diagnostic Codes 7813-7806 at 30 percent for the period beginning May 10, 2005.  A 30 percent rating is assigned where 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The next higher rating and the highest rating under Diagnostic Code 7806 is a 60 percent rating.  A 60 percent rating is warranted where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent evaluation is assigned.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.

The Veteran was afforded a VA examination in January 2005.  The Veteran reported no history of hospitalization or surgery.  He reported itching, pigment change and rash when exposed to the sun or when he does not apply lotion.  It was indicated that only over the counter lotion for skin dryness was used from treatment of the skin condition.  The examiner noted that the total body area affected by the tinea versicolor is greater than 5 percent and less than 20 percent.  The examiner stated that the tinea versicolor does not affect the Veteran's daily activities. 

In September 2008, the Veteran testified that his skin condition was manifested by severe itching and dryness and he used lotions to treat the skin.  He indicated that near 40 percent of his total body was affected.  He also indicated that the skin condition had not worsened since the December 2005 VA examination.    

The Veteran was afforded a new VA examination in November 2009.  The examiner had the opportunity to review the Veteran's case file.  The examiner noted a pustular lesion in the back and in the chest.  The examiner stated that the percent of the Veteran's affected body area was 20 percent to 40 percent.  

There is no evidence that the disability has involved more than 40 percent of the entire body or the exposed areas of the body.  Systemic therapy or other immunosuppressive drugs were not used.  In addition, none of the evidence shows that at least four of the characteristics of disfigurement have been present. Therefore, the disability does not warrant a higher rating on the basis of disfigurement.

As reflected above the Board has assigned staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered other applicable diagnostic criteria, however as the Veteran's tinea versicolor is not characterized by limitation of motion, a scar from a third degree burn or a scar, other than the head, face, or neck, Diagnostic Codes 7801 and 7805 are inapplicable.  Diagnostic Code 7813 provides that dermatophytosis is to be rated under the appropriate diagnostic code based on the extent of constitutional symptoms and physical impairment or predominant disability, as the Veteran is rated under Diagnostic Code 7806, he has been rated based under the applicable diagnostic code relating to his symptoms and predominant disability.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  There is no doubt to be resolved in the Veteran's favor, therefore a rating in excess of 30 percent for tinea versicolor for the period prior to May 10, 2005 is denied.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2010).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the record reflects that the Veteran has not required frequent hospitalizations for his tinea versicolor and that the manifestations of the disability are consistent with those contemplated by the applicable schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an increased evaluation for residuals of a fracture of the right clavicle and post-traumatic arthritis, currently evaluated as 10 percent disabling is denied.  

Entitlement to an increased rating for tinea versicolor, evaluated as 10 percent prior to May 10, 2005 is denied.

Entitlement to an increased rating for tinea versicolor, evaluated as 30 percent from May 10, 2005 is denied.


REMAND

       Bilateral Foot 

Unfortunately additional evidence is necessary before the Board is able to adjudicate the Veteran's claim.  The Veteran asserts that he is entitled to service connection for a bilateral foot disability.  His service treatment records show treatment for bilateral foot pain that lasted for a year and plantar fasciitis.  The Veteran also saw a podiatrist in his last year of service.  

Post service the Veteran was seen for pain in his feet in 2004 and his doctor sent him for physical therapy.  Hallux limitus was noted in both feet. 

The Veteran was afforded a VA examination in December 2005.  The examiner noted tenderness and painful motion of the tarsal joints.  There was also a diagnosis of symmetric osteophytes in the distal phalanx first toe.  The examiner concluded that the Veteran's bilateral foot disability is less likely than not related to service because the Veteran was treated for plantar fasciitis and he complained of pain in the mid calcaneus in service.  The examiner noted that in 2004 the Veteran complained of pain in his metatarsophalangeal joints and during the examination the Veteran's pain is over the tarsal joints.  The examiner concluded that the Veteran's symptoms during the examination were not of plantar fasciitis or hallux limitus.   

The issue was remanded in September 2009 for an additional examination because the December 2005 examination did not adequately address several foot problems shown in service, including a strained foot as a result of a motor vehicle accident in September 1983, pressure in his toes in January 1985 and a probably fracture toe in September 1988.  

The Veteran was examined again in November 2009.  The examiner noted mild arthritis in the Veteran's right big toe and objective evidence of pain in the plantar aspect.   The examiner provided no opinion as to whether the Veteran's disability was related to service.  That report indicates that no opinion was requested.  As such, this examination is inadequate as the examiner did not provide the requested opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand). 

The Veteran should be afforded a new VA examination to determine whether any of his current foot disabilities are related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran an examination to determine the status of his bilateral foot disability and whether his disability/disabilities are related to service.  The claims folder and a copy of this remand must be made available to the examiner in connection with the examination.  The examiner should answer the following questions: Does the veteran have any current foot disorders? If so, is it at least as likely as not (50 percent probability or greater) that any current foot disorder, to include any current toe disorders, is related to the Veteran's period of active service, to include as a result of any injuries sustained in service, including the probable broken toe and any injuries sustained in the September 1983 automobile accident? The examiner should provide a rationale for each opinion rendered.  The examiner must explain the rationale for all opinions given.  

2.  After accomplishing any additional development deemed appropriate, the RO/AMC should readjudicate the issue on appeal.  If the desired benefit is not granted to the Veteran's satisfaction, a supplemental statement of the case should be furnished to the Veteran and his representative, and the appropriate time period within which to respond should be provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K.J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


